Citation Nr: 1528461	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active duty service from January 1986 to June 1992.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing.  

Also, by way of history, in a June 2011 decision, the RO denied the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the Board.  In an August 2014 decision/remand, the Board re-characterized the issue into two separate claims, one being service connection for PTSD and the other being service connection for anxiety.  The Board denied the claim of service connection for PTSD and, at that time, also denied the claim of service connection for an eye disorder, to include as secondary to service-connected disability.  It remanded for additional development the claims of service connection for headaches, to include as secondary to service-connected disability, and for anxiety.  

The Veteran appealed the Board's denial of his claims of service connection for PTSD and for an eye disorder to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney filed a joint motion for remand (JMR) in May 2015.  The JMR requested that the Court vacate the Board's August 2014 denial.  In a June 2015 Order, the Court granted the joint motion and vacated the Board's August 2014 decision as to the claims that were denied for PTSD and for an eye disorder.  It remanded the case to the Board for compliance with directives that were specified by the JMR.  Later in June 2015, the Board notified the Veteran of the Court's decision and invited him to submit additional argument or evidence.  Still later in June 2015, the Veteran's representative submitted an Appellant's Post-Remand Brief.  

The Board notes that prior to the JMR and the Court Order, the Appeals Management Center, in an April 2015 rating decision, granted service connection and assigned a 30 percent rating for PTSD.  Therefore, as the Veteran's claim of service connection for PTSD on appeal has been granted, that issue is no longer in appellate status.  (The grant of service connection for PTSD was the result of a favorable medical opinion made by a VA examiner during an April 2015 VA examination.)

As for the claim of service connection for an eye disorder, the JMR noted that the October 2010 VA eye examination, on which the Board relied to deny the Veteran's claim, provided an insufficient medical opinion.  The JMR noted, in particular: 

[T]he examiner diagnosed the Veteran with chalazions of the left upper and right lower eyelid and blepharitis.  The examiner went on to opine that the Veteran's predisposition to eye infections is not caused by or as a result of his continuous development of rashes around his eyes during service and went on to explain that a rash would not predispose a person to eye infections unless it were infectious in nature or secondary to autoimmune disease compromising the immune system.  However, the examiner did not discuss the etiology of the chalazions or blepharitis and whether the diagnosed conditions were related to [the Veteran's] in-service eye rashes.  

Additionally, the JMR concluded that the Board had failed to discuss a February 2012 VA eye examination in which the examiner commented that chalazions and blepharitis were related to the nature of an individual's skin.  The parties to the JMR agreed that a new medical opinion was necessary that discussed the etiology of Veteran's chalazions and blepharitis, and whether such conditions were related to the Veteran's in-service eye rashes.  

In keeping with the instructions of the May 2015 JMR, on remand the agency of original jurisdiction (AOJ) should schedule the Veteran for a VA eye examination and request that the examiner provide the necessary opinions.  

Finally, the Board notes that the claims of service connection for headaches, to include as secondary to service-connected disability, and for anxiety were remanded in August 2014.  The claims have not been recertified to the Board and appear, based on review of the Veteran's electronic claims folder, to be under development.  As such, the Board will defer any consideration of the claims at this time pending recertification of the issues by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his eye disorder, to include relevant records available through the CAPRI records system.  (The Board is particularly interested in VA treatment records dated since September 2014.)  

After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA eye examination to identify any current eye disorder and its etiology.  The Veteran's electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).)

All pertinent pathology associated with the Veteran's eyes should be annotated in the examination report.  The examiner should elicit information concerning the history of the Veteran's eye problems.  The examiner should also review the reports of October 2010 and February 2012 VA eye examinations.  

(As noted in the body of this remand, in the October 2010 VA eye examination, the examiner diagnosed the Veteran with chalazions of the left upper and right lower eyelid and blepharitis.  The examiner went on to opine that the Veteran's predisposition to eye infections was not caused by or as a result of his continuous development of rashes around his eyes during active duty service and went on to explain that a rash would not predispose a person to eye infections unless it was infectious in nature or secondary to an autoimmune disease compromising the immune system.  The Veteran's claim was remanded to the Board by the Court because the examiner had not discussed the etiology of the chalazions or blepharitis and whether the diagnosed conditions were related to the Veteran's in-service eye rashes.  Also, in the February 2012 VA eye examination, the examiner commented that chalazions and blepharitis were related to the nature of an individual's skin.)

Following examination of the Veteran's eyes, the examiner should offer his/her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed eye disability, to include chalazions of the left upper and right lower eyelid and/or blepharitis, had its onset during military service or is otherwise related to service.  (NOTE: The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  As the Veteran filed his claim for service connection in August 2010, an opinion from the examiner should be provided concerning chalazions of the left upper and right lower eyelid and/or blepharitis even if those conditions are not found during the current examination.)

If the examiner determines that he or she cannot provide the requested information without resorting to speculation, the examiner must explain why he or she was unable to do so.  

3.  Thereafter, and following any additional development deemed warranted, readjudicate the claim of service connection for an eye disorder, to include as secondary to service-connected disability.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.  

(The claims of service connection for headaches, to include as secondary to service-connected disability, and for anxiety were remanded by the Board in August 2014.  The claims have not been recertified to the Board and appear, based on review of the Veteran's electronic claims folder, to be under development by the AOJ.  When that necessary development has been completed, the claims should be returned to the Board after the AOJ issues a SSOC and recertifies the claims to the Board.)  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

